DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dalfiume (GB 1208051).  Dalfiume shows the use of a device (Fig. 1) for adjusting a seat position of a vehicle seat, wherein the device comprises at least one support element (3) for a seat part and is connectable to a seat substructure (1), wherein the device comprises at least one first leg (6) and at least one second leg (6’), the legs being rotatably arrangeable on the seat substructure and the at least one support element, wherein a first angle α between the first leg and the support element can be adjusted by an angle adjustment device (14,15,18), wherein the at least one first leg and the at least one second leg are mechanically coupled, wherein a change in the angle a causes the at least one support element to be displaced along a height axis Z and along a longitudinal axis (as shown in Fig. 2).  Regarding claim 2, Dalfiume clearly shows the change in angle (do to the bell crank design) of the leg allows for the at least one support element to move along both the X axis and Z axis in fore and aft manner.  Regarding claim 4, the one first and second leg each have a first and second section that forms an L-shape and define an angle β.  Regarding claim 7, a connecting element (10) is provided so that the second section of the first and second legs is . 
Claim(s) 1 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moberg (EP 1863671 B1).  Moberg shows the use of a device (Fig. 1) for adjusting a seat position of a vehicle seat, wherein the device comprises at least one support element (10) for a seat part and is connectable to a seat substructure (22ab), wherein the device comprises at least one first leg (13ab) and at least one second leg (3ab), the legs being rotatably arrangeable on the seat substructure and the at least one support element, wherein a first angle α between the first leg and the support element can be adjusted by an angle adjustment device (18ab), wherein the at least one first leg and the at least one second leg are mechanically coupled, wherein a change in the angle a causes the at least one support element to be displaced along a height axis Z and along a longitudinal axis (as shown in Fig. 3).  Regarding claim 14, Moberg shows the apparatus incorporated within a vehicle seat and comprising a scissor fame by which the vehicle seat is attached to a vehicle along with a suspension or damping device (24).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
February 26, 2022